DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: onlooker detector, security manager, presence evaluator, proximity evaluator, sample collector, sample labeler, model trainer, model invoker in claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


3.	Claim(s) 1-7, 9-17, 19-25, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over BUCK (US 20140201844 A1), referred herein as BUCK in view of Itoh (US 20150054739 A1), referred herein as Itoh.
Regarding Claim 1, BUCK teaches an apparatus (BUCK [0001] systems and techniques for privacy), comprising:
an onlooker detector to detect an onlooker based on BUCK [0006] Mechanisms are provided for detecting shoulder surfing, and responding to a detection event; [0053] In a specific embodiment, a "web browser" application executing on a client system enables users to select, access, retrieve, or query information and/or applications stored by server system 120; [0069] The image comparison engine compares the background of the target image with the background of the reference image to detect any changes. For example, the background of the target image may include a person (e.g., stranger or shoulder surfer) who was not present in the reference image. The comparison engine can identify the background change); and
a security manager to automatically invoke a security feature of a display of the computing device in response to detection of the onlooker by the onlooker detector (BUCK [0071] The privacy filter generator is responsible for reducing the visibility of information shown on the device's screen when a change in background has been detected). 
BUCK does not teach a depth sensor.
Itoh [0061] the sensor unit 20 can be used as a so-called depth sensor by adopting a method (a passive stereo method) in which images captured by the stereo camera are compared and a distance to a subject is calculated based on a parallax. When a depth sensor is used, depth information can be obtained. Depth information is information including a distance (depth) to a captured subject and can be acquired using a passive stereo method, a structured light projection method, a round-trip propagation time method, or the like);
It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified BUCK to incorporate the teachings of Itoh, and apply the depth sensor and depth information, as taught by Itoh into the mechanisms for detecting shoulder surfing, and responding to a detection event.
Doing so would be capable of simultaneously recognizing the presence and positions of the users or the eyes of a plurality of users and simultaneously detecting gestures made by the plurality of users in the methods and apparatus for invoking a security feature of a computing device display in response to detecting an onlooker based on depth data.

Regarding Claim 2, BUCK in view of Itoh teaches the apparatus as defined in claim 1, and further teaches wherein the depth sensor includes at least one of an Itoh [0063] the sensor unit 20 can be used as a so-called depth sensor by adopting a method in which reflected light of structured infrared light that is irradiated from a structured infrared light irradiating device is captured by an infrared camera (a structured light projection method) or a method in which reflected light of an infrared pulse that is irradiated from an infrared emitter is captured by an infrared camera and a time of flight (TOF) of the irradiated infrared pulse is measured (a round-trip propagation time method)). Same motivation as Claim 1 applies here.

Regarding Claim 3, BUCK in view of Itoh teaches the apparatus as defined in claim 1, and further teaches wherein the depth sensor data is anonymous relative to the onlooker (BUCK [0097] In steps 430 and 435, the system compares the background of the second image and the background of the first image to identify or determine whether there has been a change in the background. In other words, the system can determine whether the background of the second image is the same as or different from the background of the first image. If there has not been a change (i.e., the backgrounds are the same), the system loops 437 back to step 420 to continue to monitor the area; [0100] In a step 1120, the system compares a background pixel in the first image with a corresponding background pixel in the second image to determine a change or difference between the background pixel and the corresponding background pixel. In a step 1125, the system compares the change with a value defined by the first predetermined threshold).

Regarding Claim 4, BUCK in view of Itoh teaches the apparatus as defined in claim 1, and further teaches wherein the onlooker detector is to differentiate the onlooker from an end user of the computing device (BUCK [0124] a watcher 1640 (FIG. 16), the mobile device can display an image (a snapshot or series of snapshots or a live video) taken from the camera upon the display screen. This can inform the user that there is a potential watcher or shoulder surfer in view of the information on the display screen).

Regarding Claim 5, BUCK in view of Itoh teaches the apparatus as defined in claim 1, and further teaches further including a presence evaluator to detect the onlooker within a field of view of the depth sensor (BUCK [0148] As discussed above, a device 2310 may have a front-facing camera 2320, which faces the user 2330. Such a camera is capable of observing scenes that are in front of the device. The field of view of such a camera may be as much as 180 degrees, permitting a view of everything that is front of the camera and thus the device. The camera 2320 can observe any person who has a line of sight that allows that person to view the device's display screen; if the person can see the device, the device can see the person).

Regarding Claim 6, BUCK in view of Itoh teaches the apparatus as defined in claim 1, and further teaches further including a proximity evaluator to detect the onlooker is within a proximity threshold defined by at least one boundary distance from the depth sensor (BUCK [0075] In a specific embodiment, a ranging or proximity sensor 

Regarding Claim 7, BUCK in view of Itoh teaches the apparatus as defined in claim 1, and further teaches wherein the security feature is to at least one of reduce a size of information being presented on a screen of the display, narrow a viewable width of information being presented on a screen of the display, blur information being presented on a screen of the display, decrease a brightness of a backlighting being projected onto a screen of the display, or redirect a backlighting being projected onto a screen of the display (BUCK [0111] FIG. 14 lists the various types of alerts that may be generated. In an embodiment, alerting the user includes altering the graphical user interface that is displayed on the screen; FIG14.1425-1460).

Regarding Claim 9, BUCK in view of Itoh teaches the apparatus as defined in claim 1, and further teaches wherein the onlooker detector is to detect the onlooker based on an onlooker detection model, the apparatus further including a model invoker to invoke the onlooker detection model based on satisfaction of at least one contextual parameter (BUCK [0143] The presence on screen a visual rendering of any elements 

Regarding Claim 10, BUCK in view of Itoh teaches the apparatus as defined in claim 9, and further teaches wherein the at least one contextual parameter includes one or more of a location of the computing device, an environment type associated with the computing device, or a content type associated with information presented on the display of the computing device (BUCK [0146] While the system is active, the system can detect changes in the user's geographic location. For example, the user may move from a first geographic location (e.g., coffee shop) to a new or second geographic location (e.g., library), different from the first geographic location. Upon detecting the change in geographic location (and thus change in background), the system can acquire a new reference image of the new geographic location in order to begin monitoring at the new geographic location).

Regarding Claim 11, BUCK in view of Itoh teaches a non-transitory computer-readable storage medium comprising instructions that, when executed, cause one or more processors of a computing device to at least (BUCK [0001] systems and 
The metes and bounds of the rest of the limitations of the medium claim substantially correspond to the apparatus claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claims 12-17, 19 and 20, BUCK in view of Itoh teaches the non-transitory computer-readable storage medium as defined in claim 11. The metes and bounds of the rest of the limitations of the medium claim substantially correspond to the apparatus claim as set forth in Claims 2-7, 9 and 10; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 21, BUCK in view of Itoh teaches a method (BUCK [0001] systems and techniques for privacy; Claim 1. A method, compring).
The metes and bounds of the rest of the limitations of the method claim substantially correspond to the apparatus claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claims 22-25, 27 and 28, BUCK in view of Itoh teaches the method as defined in claim 21. The metes and bounds of the rest of the limitations of the method claim substantially correspond to the apparatus claim as set forth in Claims 4-7, 9 and 10; thus they are rejected on similar grounds and rationale as their corresponding limitations.

4.	Claim(s) 8, 18 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over BUCK (US 20140201844 A1), referred herein as BUCK in view of Itoh (US 20150054739 A1), referred herein as Itoh further in view of KIEMELE et al. (US 20190220697 A1), referred herein as KIEMELE.
Regarding Claim 8, BUCK in view of Itoh teaches the apparatus as defined in claim 1, and further teaches wherein the onlooker detector is to detect the onlooker based on an onlooker detection model (BUCK [0164] Other examples of recognition algorithms that may instead or additionally be used include principal component analysis using eigenfaces, linear discriminate analysis, elastic bunch graph matching using the Fisherface algorithm, the Hidden Markov model, and the neuronal motivated dynamic link matching), but BUCK in view of Itoh does not teach the apparatus further including:
a sample collector to collect samples of depth data sensed by the depth sensor;
a sample labeler to label respective ones of the collected samples as either including or not including an onlooker; and
a model trainer to train the onlooker detection model based on the labeled samples.
However KIEMELE discloses techniques for generating a machine learning model to detect event instances from physical sensor data, which is analogous to the present patent application. KIEMELE teaches the apparatus further including:
a sample collector to collect samples of depth data sensed by the depth sensor (KIEMELE [0025] The first physical sensor 120 is positioned in a location 110 and 
a sample labeler to label respective ones of the collected samples as either including or not including an onlooker (KIEMELE [0027] the training event detection component 140 further performs labeling of the detected event instances, and data corresponding to one or more resulting labels may be included in the training event instance data 142); and
a model trainer to train the onlooker detection model based on the labeled samples (KIEMELE [0024] FIG. 1 illustrates an example system 100 for generating a machine learning (ML) model 170 effective for detecting events from a first type of physical sensor data 122 from a first physical sensor 120 with the assistance of a second physical sensor 130 for generating location-specific training data 152. The resulting trained ML model 170 can then be used to detect event instances based on sensor data obtained from the first physical sensor 120 without the use of the second physical sensor 130).
It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified BUCK in view of Itoh to incorporate the teachings of KIEMELE, and apply the machine learning model on 
Doing so would be capable of establishing more reliable ML models with improved effectiveness in a changing environment in the methods and apparatus for invoking a security feature of a computing device display in response to detecting an onlooker based on depth data.

Regarding Claim 18, BUCK in view of Itoh teaches the non-transitory computer-readable storage medium as defined in claim 11. The metes and bounds of the rest of the limitations of the medium claim substantially correspond to the apparatus claim as set forth in Claim 8; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 26, BUCK in view of Itoh teaches the method as defined in claim 21. The metes and bounds of the rest of the limitations of the method claim substantially correspond to the apparatus claim as set forth in Claim 8; thus they are rejected on similar grounds and rationale as their corresponding limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA (Samantha (YUEHAN) WANG whose 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611